                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #: _________________
----------------------------------------------------------------X
                                                                         DATE FILED: 07/08/19
AU NEW HAVEN, LLC and TRELLEBORG                                 :
COATED SYSTEMS US, INC.,                                         :
                                                                 :
                                                  Plaintiffs, :         1:15-cv-3411-GHW
                                                                 :
                              -v -                               :   MEMORANDUM OPINION
                                                                 :       AND ORDER
YKK CORPORATION, YKK HONG KONG :
LTD., YKK FASTENING PRODUCTS SALES :
INC., SHANGHAI YKK ZIPPER CO., LTD.,                             :
SHANGHAI YKK TRADING CO., LTD., YKK :
CANADA INC., YKK TAIWAN CO., LTD., P.T. :
YKK ZIPPER INDONESIA, YKK                                        :
BANGLADESH PTE. LTD., YKK KOREA CO., :
LTD., YKK FRANCE SARL, DALIAN YKK                                :
ZIPPER CO., LTD., YKK VIETNAM CO.,                               :
LTD., YKK DEUTSCHLAND GMBH, YKK                                  :
(THAILAND) CO., LTD., YKK (U.K.) LTD.,                           :
YKK ZIPPER (SHENZHEN) CO., LTD., YKK :
AUSTRIA GMBH, YKK ITALIA S.P.A., OOO :
YKK a/k/a YKK RUSSIA, YKK METAL VE                               :
PLASTIK URUNLERI SANAYI VE TICARET :
A.S., and YKK (U.S.A.) INC.,                                     :
                                                                 :
                                                 Defendants.:
---------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         In an Opinion and Order dated March 19, 2019, Magistrate Judge Netburn granted in part

and denied in part Plaintiffs’ and Defendants’ motions to exclude portions of each other’s experts’

reports. Dkt. No. 419. Both Plaintiffs and Defendants have filed objections to various portions of

Judge Netburn’s order. Dkt. Nos. 436, 437. The Court now overrules those objections.

         A magistrate judge’s order as to a non-dispositive motion may be set aside only where it is

“clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). “An order is

clearly erroneous if the reviewing court is ‘left with the definite and firm conviction that a mistake

has been committed.’” Frydman v. Verschleiser, No. 14 Civ. 5903, 2017 WL 1155919, at *2 (S.D.N.Y.
Mar. 27, 2017) (quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)). “An order is contrary to law

when it fails to apply or misapplies relevant statutes, case law or rules of procedure.” Id. (quoting

Thompson v. Keane, No. 95 Civ. 2442 (SHS), 1996 WL 229887, at *1 (S.D.N.Y. May 6, 1996)).

         Subject to the clarifications noted below, the Court finds that Judge Netburn’s opinion is not

clearly erroneous or contrary to law. As Judge Netburn repeatedly noted, the vast majority of the

issues raised in the parties’ objections relate to the weight of the evidence, not its admissibility.

         However, two points of clarification regarding Judge Netburn’s order are necessary. First,

the Court notes that both parties have raised objections to Judge Netburn’s conclusions regarding

certain portions of their adversaries’ damages experts’ opinions relating to breach of contract

damages. Because the Court has granted summary judgment to Defendants on Plaintiffs’ breach of

contract claims, those objections are moot to the extent that they relate only to calculations of

breach of contract damages and have no bearing on the interpretation of the scope of the license

granted by Uretek to YKK Corp. under the Exclusive License Agreement. 1

         The Court also notes that in their original motion before Judge Netburn, Plaintiffs moved to

exclude certain paragraphs from the report of Defendants’ damages expert Lauren Kindler where

she recalculates Plaintiffs’ breach of contract damages by adopting Plaintiffs’ expert’s methodology,

but assumes that the term “high end outerwear” as used in the Exclusive License Agreement is

limited to outerwear sold in North America. Plaintiffs’ Memorandum of Law in Support of Motion

to Exclude Certain Expert Opinions, Dkt. No. 365, at 12. The stated basis for this measure of



1 These objections include: (1) Plaintiffs’ objections to Judge Netburn’s finding that Defendants’ damages expert could

testify regarding her recalculation of Plaintiffs’ breach of contract damages using “the assumption that only YKK’s
Accused Zippers sold in North America could be considered as part of the High End Outerwear Excluded Market,”
Plaintiffs’ Objections to Opinion and Order, Dkt. No. 436 (“Pls. Obj.”), at 4-5; (2) Plaintiffs’ objection to Judge
Netburn’s finding that Defendants’ damages expert could offer an opinion regarding a hypothetical royalty rate as a form
of breach of contract damages, Pls. Obj. at 8-9; and (3) Defendants’ objections regarding Judge Netburn’s refusal to
exclude Plaintiffs’ damages expert’s opinions on lost profit breach of contract damages after October 2014, Defendants’
Objections to Opinion and Order on Parties’ Motions to Exclude Expert Testimony, Dkt. No. 437 (“Defs. Obj.”), at
11-12.

                                                           2
damages is deposition testimony from Akinobu Shibata, a YKK official, where he claimed that he

understood high end outerwear to mean “garments that are made in North America, in Canada

and/or United States in a niche market or a luxury market.” Rebuttal Expert Report of Lauren R.

Kindler, Dkt. No. 365-2, at 18 n.74. Judge Netburn declined to exclude Ms. Kindler’s testimony

because she found that “[t]here is a dispute of material fact over the meaning of the phrase ‘high end

outerwear.’” Dkt. No. 419 at 35. To the extent that Judge Netburn’s opinion can be read to

support the admissibility of evidence suggesting that the parties intended to include a contractual

term modifying the phrase “high end outerwear,” with a geographic restriction, the Court declines to

endorse that position at this juncture.

        The second point of clarification relates to Defendants’ argument that Judge Netburn’s

opinion applied the wrong legal standard in declining to exclude Plaintiffs’ expert David W.

Cockrell’s opinions regarding the meaning of the term “high end outerwear.” Defs. Obj. at 3-7.

Defendants claim that Judge Netburn erred in finding that Rule 702’s “reliability” requirement does

not apply to expert testimony on industry custom and practice. Id. at 3.

        The Court interprets Judge Netburn’s opinion not as stating that a court need not consider

Rule 702’s “reliability” requirement when determining the admissibility of expert testimony

regarding industry understanding, but instead that—in order to demonstrate reliability—“an expert

must show how his or her experience . . . led to his conclusion or provided a basis for his opinion.”

SR Int’l Bus. Ins. Co. v. World Trade Ctr. Properties, LLC, 467 F.3d 107, 132 (2d Cir. 2006). Cockrell’s

report states that he has “approximately 25 years of experience in the water resistant outerwear

industry as a designer, creative director, and brand manager” and that his experience spans “all

market segments.” Expert Report of David W. Cockrell, Dkt. No. 368-1, at ¶ 3. He offers his

opinions on the characteristics which define “high end outerwear,” and provides details about how

the industry tests for those characteristics. Id. at ¶¶ 6-17.


                                                     3
        Defendants’ claim that Cockrell’s testimony is not sufficiently reliable to be admitted under

Rule 702 rests largely on his alleged 50% error rate in classifying garments. But there is no clear

error in Judge Netburn’s refusal to find that the results of Defendants’ “test” of Cockrell’s

methodology—which Plaintiffs note was based on ten non-randomly selected garments out of the

thousands considered as part of Cockrell’s analysis—automatically render Cockrell’s opinions

unreliable as a matter of law. Under these circumstances, the Court cannot find that Judge

Netburn’s conclusion that Cockrell’s experience formed a sufficient basis for his opinions was

clearly erroneous or contrary to law.

        The Court has considered all of the remaining arguments raised by the parties. To the extent

not specifically addressed, the arguments are without merit. The parties’ objections to Judge

Netburn’s March 19, 2019 Opinion and Order are overruled in their entirety.

        SO ORDERED.

 Dated: July 8, 2019                                   _____________________________________
 New York, New York                                             GREGORY H. WOODS
                                                               United States District Judge




                                                   4
